UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, WI53202 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2012 Date of reporting period: June 30, 2012 Item 1. Schedule of Investments. Vice Fund Schedule of Investments June 30, 2012 (Unaudited) Ticker Symbol: VICEX Shares Value COMMON STOCKS - 97.8% Aerospace Product & Parts Manufacturing - 22.8% The Boeing Co. (c) $ General Dynamics Corp. Honeywell International Inc. (c) L-3 Communications Holdings, Inc. (c) Lockheed Martin Corp. Northrop Grumman Corp. (c) Raytheon Co. (c) Rockwell Collins, Inc. Rolls-Royce Holdings PLC (a)(b) Rolls-Royce Holdings PLC - Class C (a)(b) Sturm Ruger & Co. Inc. (c) United Technologies Corp. Alcoholic Beverages - 25.2% Anheuser-Busch InBev NV (b) Anheuser Busch Inbev Sa/nv - ADR (b) Brown-Forman Corp. - Class B Carlsberg A/S (b) Companhia de Bebidas das Americas (AmBev) - ADR (b) Constellation Brands, Inc. - Class A (a)(c) Diageo plc - ADR (b)(c) Heineken NV (b) Molson Coors Brewing Co. - Class B Pernod Ricard SA (b) SABMiller plc (b) Casinos, Gambling & Lotteries - 22.6% Churchill Downs, Inc. Galaxy Entertainment Group Ltd. (a)(b) International Game Technology (c) Ladbrokes plc (b) Las Vegas Sands Corp. (c) MGM Resorts International (a)(c) Penn National Gaming, Inc. (a) Sands China Ltd. (b) Wynn Macau Limited (b) Wynn Resorts Ltd. (c) Tobacco - 27.2% Altria Group, Inc. (c) British American Tobacco PLC - ADR (b) Imperial Tobacco Group plc - ADR (b) Lorillard, Inc. (c) Philip Morris International Inc. Reynolds American Inc. (c) Total Common Stocks (Cost $70,979,470) SHORT TERM INVESTMENTS - 2.6% Investment Company - 0.5% Fidelity Institutional Money Market Portfolio, 0.17% (1) Total Investment Company (Cost $512,666) U.S. TREASURY BILL - 2.1% 0.09%, 08/02/2012 Total U.S. Treasury Bill (Cost $1,999,840) Total Short Term Investments (Cost $2,512,506) Total Investments (Cost $73,491,976) - 100.4% Liabilities in Excess of Other Assets - (0.4)% ) TOTAL NET ASSETS - 100.0% $ (1) These Securities have fluctuating yields. The yields listed is the 7-day yield as of June 30, 2012. ADR - American Depositary Receipt (a) - Non Income Producing (b) - Foreign Issued Securities (c) - A portion of the investment is designated by the Fund as collateral for written options. As of June 30, 2012, the fair value of collateral is $29,630,660. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Premium on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Vice Fund Schedule of Options Written June 30, 2012 (Unaudited) Contracts Value WRITTEN OPTIONS - 1.5% Altria Group, Inc.: Expiration: September, 2012, Exercise Price: $31.00 $ Expiration: September, 2012, Exercise Price: $32.00 The Boeing Co.: Expiration: July, 2012, Exercise Price: $72.50 Expiration: August, 2012, Exercise Price: $77.50 Constellation Brands, Inc. Expiration: July, 2012, Exercise Price: $22.50 Diageo plc Expiration: July, 2012, Exercise Price: $105.00 Honeywell International Inc. Expiration: July, 2012, Exercise Price: $60.00 International Game Technology Expiration: July, 2012, Exercise Price: $16.00 L-3 Communications Holdings, Inc. Expiration: July, 2012, Exercise Price: $70.00 Las Vegas Sands Corp. Expiration: July, 2012, Exercise Price: $52.50 Lorillard, Inc. Expiration: July, 2012, Exercise Price: $130.00 MGM Resorts International: Expiration: July, 2012, Exercise Price: $11.00 Expiration: July, 2012, Exercise Price: $12.00 Expiration: August, 2012, Exercise Price: $11.00 Expiration: August, 2012, Exercise Price: $11.00 Northrop Grumman Corp. Expiration: August, 2012, Exercise Price: $60.00 Raytheon Co.: Expiration: August, 2012, Exercise Price: $50.00 1 Expiration: August, 2012, Exercise Price: $55.00 Reynolds American Inc.: Expiration: August, 2012, Exercise Price: $42.00 Expiration: August, 2012, Exercise Price: $43.00 Sturm Ruger & Co. Inc. Expiration: July, 2012, Exercise Price: $45.00 50 Wynn Resorts Ltd. Expiration: July, 2012, Exercise Price: $110.00 Total Written Options (Premiums received $779,134) $ Generation Wave Growth Fund Schedule of Investments June 30, 2012 (Unaudited) Ticker Symbol: GWGFX Shares Value COMMON STOCKS - 93.5% Accommodation & Food Services - 3.9% McDonald's Corp. $ Arts, Entertainment & Recreation - 3.4% Wynn Resorts Ltd. Finance & Insurance - 10.7% Agencies, Brokerages & Other Insurance Related Activities - 2.3% Metlife, Inc. Depository Credit Intermediation - 2.2% JPMorgan Chase & Co. (c) New York Community Bancorp, Inc. Insurance Carriers - 4.3% Berkshire Hathaway Inc. - Class B (a) Other Financial Investment Activities - 1.9% The Blackstone Group LP (c) Information - 4.8% Verizon Communications, Inc. (c) Management of Companies & Enterprises - 3.5% The Goldman Sachs Group, Inc. (c) Manufacturing - 39.8% Communications Equipment Manufacturing - 1.1% Research In Motion Ltd. (a)(b)(c) Engine, Turbine & Power Transmission Equipment Manufacturing - 1.5% General Electric Co. (c) Motor Vehicle Manufacturing - 1.8% Ford Motor Co. (c) Other Food Manufacturing - 1.6% Green Mountain Coffee Roasters, Inc. (a)(c) Petroleum & Coal Products Manufacturing - 10.9% Chevron Corp. (c) Exxon Mobil Corp. Pharmaceutical & Medicine Manufacturing - 12.7% Amgen Inc. Johnson & Johnson (c) Merck & Co., Inc. Pfizer Inc. Printing & Related Support Activities - 0.8% De La Rue PLC (a)(b) Semiconductor & Other Electronic Component Manufacturing - 3.0% Cypress Semiconductor Corp. (a)(c) Intel Corp. (c) Soap, Cleaning Compound & Toilet Preparation Manufacturing - 1.5% Colgate Palmolive Co. Tobacco Manufacturing - 5.0% Reynolds American Inc. (c) Mining, Quarrying & Oil & Gas Extraction - 12.0% Metal Ore Mining - 5.3% Barrick Gold Corp. (b)(c) Freeport-McMoRan Copper & Gold Inc. (c) Oil & Gas Extraction - 1.9% EXCO Resources, Inc. (c) Support Activities for Mining - 4.8% Schlumberger Ltd. (b) Retail Trade - 9.7% Electronic Shopping & Mail-Order Houses - 5.0% Amazon.com, Inc. (a)(c) Health & Personal Care Stores - 3.3% Walgreen Co. (c) Other General Merchandise Stores - 1.4% Costco Wholesale Corp. (c) Utilities - 3.4% The Southern Co. (c) Wholesale Trade - 2.3% The Procter & Gamble Co. Total Common Stocks (Cost $12,759,972) PURCHASED OPTIONS - 0.1% Transportation & Warehousing -0.1% CSX Corp. (c) Total Purchased Options (Cost $11,960) SECTOR FUNDS - 2.0% Mining -2.0% iShares Silver Trust (a) Total Sector Funds (Cost $216,755) SHORT TERM INVESTMENTS - 0.8% Investment Company - 0.8% Fidelity Institutional Money Market Portfolio 0.17% (1) Total Investment Company (Cost $111,245) U.S. TREASURY BILL - 5.5% 0.09%, 08/02/2012 Total U.S. Treasury Bill (Cost $749,940) Total Short Term Investments (Cost $861,185) Total Investments (Cost $13,849,872) - 101.9% Liabilities in Excess of Other Assets - (1.9)% ) TOTAL NET ASSETS - 100.0% $ (1) These Securities have fluctuating yields. The yields listed is the 7-day yield as of June 30, 2012. ADR - American Depositary Receipt (a) - Non Income Producing. (b) - Foreign Issued Securities. (c) - A portion of the investment is designated by the Fund as collateral for written options. As of June 30, 2012, the fair value of collateral is $7,467,290. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Premium on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Generation Wave Growth Fund Schedule of Options Written June 30, 2012 (Unaudited) Contracts Value WRITTEN OPTIONS - 2.4% Amazon.com, Inc. Expiration: July, 2012, Exercise Price: $200.00 30 $ Barrick Gold Corp. Expiration: July, 2012, Exercise Price: $41.00 The Blackstone Group LP Expiration: August, 2012, Exercise Price: $12.00 Chevron Corp. Expiration: August, 2012, Exercise Price: $105.00 Costco Wholesale Corp. Expiration: July, 2012, Exercise Price: $90.00 20 CSX Corp. Expiration: August, 2012, Exercise Price: $20.00 Cypress Semiconductor Corp. Expiration: July, 2012, Exercise Price: $14.00 EXCO Resources, Inc. Expiration: July, 2012, Exercise Price: $7.00 Ford Motor Co. Expiration: July, 2012, Exercise Price: $10.00 Freeport-McMoRan Copper & Gold Inc. Expiration: August, 2012, Exercise Price: $36.00 General Electric Co. Expiration: August, 2012, Exercise Price: $19.00 The Goldman Sachs Group, Inc. Expiration: August, 2012, Exercise Price: $100.00 50 Green Mountain Coffee Roasters, Inc. Expiration: July, 2012, Exercise Price: $29.00 Intel Corp. Expiration: July, 2012, Exercise Price: $28.00 50 Johnson & Johnson Expiration: July, 2012, Exercise Price: $65.00 JPMorgan Chase & Co. Expiration: July, 2012, Exercise Price: $36.00 30 Research In Motion Ltd. Expiration: July, 2012, Exercise Price: $13.00 Reynolds American Inc. Expiration: August, 2012, Exercise Price: $42.00 The Southern Co. Expiration: August, 2012, Exercise Price: $46.00 Verizon Communications, Inc. Expiration: July, 2012, Exercise Price: $43.00 Walgreen Co. Expiration: July, 2012, Exercise Price: $37.00 Total Written Options (Premiums received $239,856) $ Summary of Fair Value Exposure atJune 30, 2012 The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity's own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2012: Level 1 Level 2 Level 3 Total Vice Fund Common Stocks Aerospace Product & Parts Manufacturing $ $
